 


114 HRES 449 EH: Providing for consideration of the bill (H.R. 3457) to prohibit the lifting of sanctions on Iran until the Government of Iran pays the judgments against it for acts of terrorism, and for other purposes; providing for consideration of the conference report to accompany the bill (H.R. 1735) to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 449 
In the House of Representatives, U. S.,

October 1, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3457) to prohibit the lifting of sanctions on Iran until the Government of Iran pays the judgments against it for acts of terrorism, and for other purposes; providing for consideration of the conference report to accompany the bill (H.R. 1735) to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes; and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3457) to prohibit the lifting of sanctions on Iran until the Government of Iran pays the judgments against it for acts of terrorism, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 1735) to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
3.It shall be in order at any time on the legislative day of October 1, 2015, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.   Karen L. Haas,Clerk. 